Name: Commission Regulation (EC) No 1327/2002 of 22 July 2002 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: animal product;  economic geography;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32002R1327Commission Regulation (EC) No 1327/2002 of 22 July 2002 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania Official Journal L 194 , 23/07/2002 P. 0030 - 0031Commission Regulation (EC) No 1327/2002of 22 July 2002determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and RomaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1279/98 of 19 June 1998, laying down rules for the application of the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania(1), amended by Regulation (EC) No 2857/2000(2), and in particular Article 4(4) thereof,Whereas:(1) Articles 1 and 2 of Regulation (EC) No 1279/98 fix the quantities of certain beef and veal products originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, which may be imported on special terms in respect of the period 1 July to 30 September 2002. The quantities of certain beef and veal products originating in Hungary and the Czech Republic covered by import licence applications submitted are such that applications may be accepted in full. However, quantities covered by applications in respect of certain beef and veal products originating in Poland must be reduced proportionately in accordance with Article 4(4) of that Regulation.(2) Article 2 of Regulation (EC) No 1279/98 states that if for the quota period the quantities for which applications for import licences have been submitted for the first, second or third period specified in the preceding subparagraph are less than the quantities available, the remaining quantities are to be added to the quantities in respect of the following period. Taking into account the quantities remaining from the first period, the quantities available for the six countries concerned for the second period running from 1 October to 31 December 2002 should accordingly be determined,HAS ADOPTED THIS REGULATION:Article 11. The following percentages of quantities covered by import licence applications submitted in respect of the period 1 July to 30 September 2002 under the quotas referred to in Regulation (EC) No 1279/98 may be allowed:(a) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Hungary and the Czech Republic;(b) 94,482 % of quantities covered by applications in respect of products falling within CN codes 0201, 0202, and 1602 50 originating in Poland.2. The quantities available for the period referred to in Article 2 of Regulation (EC) No 1279/98 running from 1 October to 31 December 2002 shall amount to:(a) beef and veal falling within CN codes 0201 and 0202:- 5277,5 t for meat originating in Hungary,- 1710 t for meat originating in the Czech Republic,- 1750 t for meat originating in Slovakia,- 125 t for meat originating in Bulgaria;(b) 4800 t for beef and veal falling within CN codes 0201 and 0202 originating in Poland, or 2242,99 t for processed products falling within CN code 1602 50 originating in Poland;(c) 1500 t for beef and veal products falling within CN codes 0201, 0202, 1602 50 31, 1602 50 39 and 1602 50 80 originating in Romania.Article 2This Regulation shall enter into force on 23 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 176, 20.6.1998, p. 12.(2) OJ L 332, 28.12.2000, p. 55.